
	
		II
		Calendar No. 449
		111th CONGRESS
		2d Session
		S. 3465
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 9, 2010
			Mr. Kerry (for himself
			 and Mr. Brown of Massachusetts)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		
			June 29, 2010
			Reported by Mr.
			 Lieberman, without amendment
		
		A BILL
		To designate the facility of the United
		  States Postal Service located at 15 South Main Street in Sharon, Massachusetts,
		  as the Michael C. Rothberg Post Office.
	
	
		1.Michael C. Rothberg Post Office
			(a)DesignationThe facility of the United States Postal
			 Service located at 15 South Main Street in Sharon, Massachusetts, shall be
			 known and designated as the Michael C. Rothberg Post
			 Office.
			(b)ReferencesAny references in a law, map, regulation,
			 document, paper, or other record of the United States to the facility referred
			 to in subsection (a) shall be deemed to be a reference to the Michael C.
			 Rothberg Post Office.
			
	
		June 29, 2010
		Reported without amendment
	
